NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                   Submitted November 23, 2010
                                    Decided November 24, 2010

                                                Before

                                MICHAEL S. KANNE, Circuit Judge

                                TERENCE T. EVANS, Circuit Judge

                                DAVID F. HAMILTON, Circuit Judge
          
No. 10‐1195

UNITED STATES OF AMERICA,                              Appeal from the United States District
     Plaintiff‐Appellee,                               Court for the Eastern District of Wisconsin.

        v.                                             No. 2:08‐cr‐00263‐LA‐1

REGINALD L. BLOUNT,                                    Lynn Adelman,
     Defendant‐Appellant.                              Judge.

                                              O R D E R

        Acting  on  a  tip  from  a  confidential  informant,  police  obtained  a  warrant  to  search
Reginald Blount’s home and found a pistol and over 750 grams of marijuana.  The drugs were
divided among at least 10 plastic bags.  The district court denied Blount’s motion to suppress
this  evidence.    He  then  pled  guilty  to  possession  of  a  firearm  by  a  felon,  see  18  U.S.C.
§ 922(g)(1), and possession of marijuana with intent to distribute, see 21 U.S.C. § 841(a)(1), but
preserved for appeal his challenge to the ruling on the motion to suppress.  The district court
sentenced him below the guidelines range to a total of 72 months’ imprisonment.  Blount filed
a notice of appeal, but his appointed lawyer seeks to withdraw because he cannot identify a
nonfrivolous issue to pursue.  Anders v. California, 386 U.S. 738, 744 (1967).  Blount opposes
counsel’s motion.  See Cir. R. 51(b).  We confine our review to the potential issues identified in
No. 10‐1195                                                                                      Page 2

counsel’s facially adequate brief and in Blount’s response.  See United States v. Schuh, 289 F.3d
968, 973‐74 (7th Cir. 2002).

        Counsel  represents  that  Blount  does  not  want  his  guilty  pleas  set  aside  unless  we
overturn the denial of his motion to suppress.  Blount has not contradicted this statement in his
Rule 51(b) response.  Counsel thus correctly omitted from his Anders submission any discussion
of the adequacy of the plea colloquy and the voluntariness of the guilty pleas.  See United States
v. Knox, 287 F.3d 667, 671‐72 (7th Cir. 2002).

        Both counsel and Blount first consider whether Blount could challenge the denial of his
motion  to  suppress.    They  propose  arguing  that  the  informant’s  statements  were
uncorroborated and lacking detail and thus the warrant was issued without probable cause.
Blount also maintains that because the informant saw only two of the bags of marijuana, the
state judge could not reasonably have inferred that he was trafficking the drug rather than
using it himself.

        Probable cause exists when the totality of circumstances set forth in the supporting
affidavit would persuade a reasonably prudent person that a search will uncover contraband
or evidence of a crime.  Illinois v. Gates, 462 U.S. 213, 238 (1983); United States v. Carson, 582 F.3d
827, 831 (7th Cir. 2009).  Where, as here, the affidavit is supported by information from an
informant, we focus on the informant’s reliability, veracity, and basis of knowledge.  United
States v. Dismuke, 593 F.3d 582, 586‐87 (7th Cir. 2010), petition for cert. filed, 79 U.S.L.W. 3062 (U.S.
July 19, 2010) (No. 10‐109).  We consider whether the police corroborated the information,
whether the informant learned the information through firsthand experience and provided
detailed facts, whether a short period of time passed between the informant’s observations and
the warrant application, and whether the informant appeared before the issuing judge.  Carson,
582 F.3d at 832; United States v. Koerth, 312 F.3d 862, 866 (7th Cir. 2002). 

        Although the police did not corroborate the informant’s statements and the affidavit
includes little detail, we would not disturb the issuing judge’s finding of probable cause, which
we owe great deference.  See United States v. McIntire, 516 F.3d 576, 577 (7th Cir. 2008).  The
police officer’s affidavit provided specific examples of past instances when the informant’s
information had led to the arrest of other persons; the informant had acquired the information
from firsthand observation; and only 48 hours had passed between the informant’s presence
in  Blount’s  house  and  the  application  for  the  warrant.    See  Dismuke,  593  F.3d  at  587‐88
(upholding warrant where supporting affidavit lacked detail and had little corroboration for
informant’s statements but was submitted shortly after affiant received information based on
informant’s personal observations); United States v. Garcia, 528 F.3d 481, 486 (7th Cir. 2008)
(upholding warrant where supporting affidavit lacked detail and corroboration for informant’s
statements  but  was  submitted  shortly  after  affiant  received  information  based  on  credible
No. 10‐1195                                                                                  Page 3

informant’s personal observations).  Thus, we agree with counsel that it would be frivolous to
challenge the warrant as lacking probable cause.

        Without supporting authority, Blount in his Rule 51(b) response also proposes to argue
that “simple misdemeanor possession of two baggies of marijuana” is not evidence of drug
trafficking and therefore could not have supplied probable cause for a search warrant.  But we
uphold a finding of probable cause so long as the issuing judge had a substantial basis for
concluding that a search would uncover evidence of wrongdoing.  Junkert v. Massey, 610 F.3d
364,  367  (7th  Cir.  2010).    The  affidavit  provided  information  regarding  Blount’s
wrongdoing—his possession of marijuana.  Even simple possession of marijuana is a crime in
Wisconsin.  Wis. Stat. § 961.41(3g)(e).  That is enough to have established probable cause to
support issuing the search warrant.  United States v. Colonna, 360 F.3d 1169, 1175 (10th Cir.
2004); see also United States v. Perdoma, 621 F.3d 745, 749 (8th Cir. 2010) (finding probable cause
to arrest when officer traced odor of marijuana to defendant); United States v. Humphries, 372
F.3d 653, 659 (4th Cir. 2004) (same).

       Last, counsel considered challenging Blount’s prison sentence but did not identify any
potential issue apart from a claim that the term is unreasonable.  A reasonableness argument
would  be  frivolous,  however,  because  Blount’s  72‐month  sentence  is  38  months  below  the
bottom  of  the  guidelines  range,  and  counsel  cannot  articulate  any  basis  to  challenge  the
presumption of reasonableness that applies.  See United States v. Pape, 601 F.3d 743, 746 (7th Cir.
2010); United States v. Wallace, 531 F.3d 504, 507 (7th Cir. 2008).

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS Blount’s appeal.